        Case 6:20-cv-00856-ADA-JCM Document 16 Filed 11/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

CUB CLUB INVESTMENT, LLC,                    §
                                             §
                 Plaintiff,                  §
         v.                                  §   CIVIL ACTION No. 6:20-CV-856-ADA-JCM
                                             §
APPLE, INC.                                  §   JURY TRIAL DEMANDED
                                             §
                 Defendant.                  §

                 DEFENDANT APPLE, INC.’S NOTICE OF APPEARANCE
                             OF SAMEER HASHMI

TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant Apple, Inc. files this Notice of Appearance and hereby notifies the Court

that the following attorney has entered this action as its counsel:

         Sameer Hashmi
         Texas State Bar No. 24101877
         SCOTT, DOUGLASS & MCCONNICO, LLP
         303 Colorado Street, Suite 2400
         Austin, TX 78701
         Telephone: (512) 495-6300
         Facsimile: (512) 495-6399
         shashmi@scottdoug.com

         Mr. Hashmi requests that his appearance for Defendant Apple, Inc. be reflected on the

Court’s docket and that all future pleadings, Orders and other papers be served on him.

Dated: November 2, 2020.




4853-3031-2656
        Case 6:20-cv-00856-ADA-JCM Document 16 Filed 11/02/20 Page 2 of 2




                                     Respectfully submitted,


                                     By:     /s/ Sameer Hashmi
                                            Sameer Hashmi
                                            State Bar No. 24101877
                                            shashmi@scottdoug.com
                                            SCOTT DOUGLASS & MCCONNICO, LLP
                                            303 Colorado Street, Suite 2400
                                            Austin, Texas 78701-2589
                                            Ph:     (512) 495-6300
                                            Fax: (512) 495-6399

                                     Attorney for Defendant Apple, Inc.


                                CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on November 2, 2020, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                                   /s/ Sameer Hashmi
                                                   Sameer Hashmi




                                               2
4853-3031-2656
